 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   KIM BRADY SIMS,                                Case No. 1:18-cv-01219-LJO-SAB

12                  Plaintiff,                      ORDER RE STIPULATION FOR
                                                    VOLUNTARY REMAND PURSUANT TO 42
13          v.                                      U.S.C. § 405(g)

14   COMMISSIONER OF SOCIAL                         (ECF No. 20)
     SECURITY,
15
                    Defendant.
16

17

18          On September 7, 2018, Plaintiff filed the present action seeking review of the

19 Commissioner’s denial of an application for benefits. (ECF No. 1.) On September 10, 2019, the
20 parties filed a stipulation agreeing to a voluntary remand of this matter pursuant to 42 U.S.C. §

21 405(g). (ECF No. 20.) Pursuant to the terms of the stipulation, upon remand to the agency, the

22 Appeals Council will remand this case to an Administrative Law Judge (ALJ) with instructions

23 to reevaluate the medical evidence, including, but not limited to, all medical-source opinion

24 evidence, and to properly explain the weight given to the opinion evidence. The ALJ shall also

25 be instructed to reevaluate Plaintiff’s symptom complaints, and to further evaluate whether

26 Plaintiff has the residual functional capacity to perform her past relevant work or any other work
27 and, if appropriate, obtain supplemental vocational expert testimony to assist in determining

28 what jobs exist, if any, for Plaintiff given her age, education, vocational factors, and residual


                                                    1
 1 functional capacity. The Appeals Council shall instruct the ALJ to take further action, as

 2 warranted, to complete the administrative record and resolve the above issues.

 3         Accordingly, IT IS HEREBY ORDERED that:

 4         1.      This action is REMANDED to the Commissioner of Social Security for further

 5                 proceedings consistent with the terms of the Stipulation to Remand;

 6         2.      Judgment is entered in favor of Plaintiff Kim Brady Sims and against Defendant

 7                 Commissioner of Social Security; and

 8         3.      The Clerk of the Court is directed to CLOSE this action.

 9
     IT IS SO ORDERED.
10

11      Dated:    September 16, 2019                      /s/ Lawrence J. O’Neill _____
                                                UNITED STATES CHIEF DISTRICT JUDGE
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                   2
